972 F.2d 338
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Denrick Eric BROWN, Petitioner-Appellant,v.David A. WILLIAM, Respondent-Appellee.
No. 92-6183.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 20, 1992Decided:  August 3, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-91-620-3)
Denrick Eric Brown, Appellant Pro Se.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Denrick Eric Brown filed suit under 28 U.S.C. § 2254 (1988) and sought leave to proceed in forma pauperis.  The magistrate judge assessed a partial filing fee in accordance with  Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982).1  Brown did not pay the assessed fee and instead filed this appeal.  We find that the magistrate judge did not abuse his discretion in assessing the partial fee.  Therefore, we deny leave to proceed in forma pauperis, deny a certificate of probable cause and dismiss the appeal.2  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


1
 Pursuant to 28 U.S.C. § 636(c)(2) (1988), Brown consented to have the magistrate judge decide this case


2
 We note that a dismissal in the district court for failure to pay the partial filing fee should be without prejudice to Brown's right to refile should he accumulate the necessary funds